Citation Nr: 1003187	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to July 23, 2009, and to a rating in 
excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection and awarded a 
noncompensable rating for bilateral hearing loss.  By a 
rating decision in September 2009, the RO increased the 
Veteran's initial disability rating for bilateral hearing 
loss to 30 percent effective July 23, 2009.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In March 2009, the Veteran testified before the Board at a 
hearing held at the RO.  In May 2009, the Board remanded the 
claim for further evidentiary development.  To the extent 
that the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to July 23, 2009, bilateral hearing loss was 
manifested in July 2004, by auditory acuity level III in the 
right ear and auditory acuity level II in the left ear, and; 
in August 2005, by auditory acuity level I in the right ear 
and auditory acuity level II in the left ear.

2.  On July 23, 2009, bilateral hearing loss was manifested 
by auditory acuity level III in the right ear and auditory 
acuity level VIII in the left ear.




CONCLUSION OF LAW

As of July 23, 2009, the criteria for an initial compensable 
rating for bilateral hearing loss were not met; effective 
July 23, 2009, the criteria for an initial rating higher than 
30 percent for bilateral hearing loss were not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2009); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2004; a rating decision 
in November 2004; a statement of the case in March 2005; and 
a supplemental statement of the case in December 2005.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim herein decided, evidence 
considered, pertinent laws and regulations, and reasons for 
the decision.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, 
and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.  The Rating Schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, based on puretone 
thresholds and controlled speech discrimination testing using 
the Maryland CNC test.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The puretone threshold average as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the criteria to the numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, the rating may be based 
solely on puretone threshold testing.  An exceptional pattern 
of hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86.

The Veteran contends that he in entitled to an initial 
compensable rating for bilateral hearing loss prior to July 
23, 2009, and to a rating in excess of 30 percent thereafter.  

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the service-connected bilateral hearing loss 
based on the VA audiological evaluations, dated in July 2004, 
August 2005, and July 2009.

July 2004 VA Examination

In July 2004, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
right ear were 30, 50, 80, and 100; and in the left ear were 
30, 50, 80, and 105.  The puretone threshold average in the 
right ear was 65 and the average in the left ear was 66.  
Speech discrimination bilaterally was 90 percent.

Applying the results to Table VI, the findings of the VA 
examination yield a numerical designation of III for the 
right ear as the average puretone decibel loss of 65 is in 
the range of between 58 to 65 average pure tone decibel loss, 
and the speech discrimination score of 90 percent is in the 
range of between 84 and 90 percent speech discrimination.  

For the left ear, the average puretone decibel loss of 66 is 
in the range of between 66 to 73 average pure tone decibel 
loss, and the speech discrimination scores of 90 percent is 
in the range of between 84 and 90 percent speech 
discrimination, which yields a numerical designation of  II. 

Audiological testing during this period did not show that the 
pure tone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 Hertz to be 55 decibels or more, 
nor the puretone threshold at 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, thus an 
exceptional pattern of hearing impairment is not shown under 
38 C.F.R. § 4.86.
Applying the results from Table VI, entering the numeral 
designations of III for the right ear and II for the left ear 
to Table VII yields a disability rating of zero percent under 
Diagnostic Code 6100.  Therefore, the Board finds that a 
compensable rating was not warranted based on this 
examination.  The preponderance of the evidence is against 
the assignment of a compensable rating for this period.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

August 2005 VA Examination

In August 2005, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
right ear were 30, 35, 70, and 90; and in the left ear 25, 
60, 80, and 105.  The puretone threshold average in the right 
ear was 56 and the average in the left ear was 68.  Speech 
discrimination bilaterally was 94 percent.

Applying the results to Table VI, the findings of the VA 
examination yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 56 is in the 
range of between 50 to 57 average pure tone decibel loss, and 
the speech discrimination score of 94 percent is in the range 
of between 92 and 100 percent speech discrimination.

For the left ear, the average puretone decibel loss of 68 is 
in the range of between 66 to 73 average pure tone decibel 
loss, and the speech discrimination scores of 94 percent is 
in the range of between 92 and 100 percent speech 
discrimination, which yields a numerical designation of II. 

Audiological testing during this period did not show that the 
pure tone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 Hertz to be 55 decibels or more, 
nor the puretone threshold at 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, thus an 
exceptional pattern of hearing impairment is not shown under 
38 C.F.R. § 4.86.

Applying the results from Table VI, entering the numeral 
designations of I for the right ear and II for the left ear 
to Table VII yields a disability rating of zero percent under 
Diagnostic Code 6100.  Therefore, the Board finds that a 
compensable rating was not warranted based on this 
examination.  The preponderance of the evidence is against 
the assignment of a compensable rating for this period.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

July 2009 VA Examination

In July 2009, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
right ear were 30, 45, 85, and 105; and in the left ear 50, 
80, 95, and 105+.  The puretone threshold average in the 
right ear was 66 and the average in the left ear was 83.  
Speech discrimination in the right ear was 88 percent and 52 
percent in the left ear.

Applying the results to Table VI, the findings of the VA 
examination yield a numerical designation of III for the 
right ear as the average puretone decibel loss of 66 is in 
the range of between 66 to 73 average pure tone decibel loss, 
and the speech discrimination score of 88 percent is in the 
range of between 84 and 90 percent speech discrimination.

For the left ear, the average puretone decibel loss of 83 is 
in the range of between 82 to 89 average pure tone decibel 
loss, and the speech discrimination scores of 52 percent is 
in the range of between 52 and 58 percent speech 
discrimination, which yields a numerical designation of VIII. 

Applying the results from Table VI, entering the numeral 
designations of III for the right ear and VIII for the left 
ear to Table VII yields a disability rating of 20 percent 
under Diagnostic Code 6100.

Audiological testing during this period did not show that the 
pure tone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 Hertz to be 55 decibels or more, 
nor the puretone threshold at 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, thus an 
exceptional pattern of hearing impairment is not shown under 
38 C.F.R. § 4.86.

In statements and at the personal hearing, the Veteran 
complained that due to his service-connected hearing loss he 
could not distinguish sounds or recognize speech at times.  
He had difficulty understanding people, which affected both 
his personal life and employment.  

The Board wishes to make clear that it has no reason to doubt 
that the Veteran experiences hearing loss.  Indeed, the grant 
of service connection constitutes recognition on the part of 
VA that such disability exists.  However, the outcome of this 
issue is determined by the audiology results, which, for the 
reasons stated above, do not warrant a compensable schedular 
rating for bilateral hearing loss prior to July 23, 2009, or 
a rating in excess of 30 percent thereafter.  

The Board finds that the preponderance of the evidence is 
against the claim for increase and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-
connected disability with the established criteria.  38 
C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's bilateral hearing 
loss reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptoms, which have not been shown.  
Therefore the disability pictures are contemplated by the 
Rating Schedule, and the assigned schedular ratings are 
adequate.  Consequently, the Board finds that referral for 
extraschedular consideration is not warranted.  38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to July 23, 2009, and a rating in excess 
of 30 percent thereafter, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


